Citation Nr: 1040777	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States 
Marine Corps (USMC) from December 1941 to October 1945.  This 
case comes before the Board of Veterans' Appeals (Board) from 
appeal from an April 2010 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in which 
the RO denied the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus. 

The Board notes that the appellant's claims file was transferred 
to the Board on September 14, 2010, and that he submitted 
additional evidence to the RO on September 21, 2010.  This 
evidence consisted of a report from a private doctor of audiology 
dated in September 2010.  The RO has not had the opportunity to 
review this document and the appellant did not submit a waiver 
pursuant to 38 C.F.R. § 20.1304.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. § 20.1304(c).  However, service connection 
for bilateral hearing loss and tinnitus is granted herein.  
Therefore, a remand to have the RO initially consider this 
evidence is unnecessary and the case is ready for appellate 
review.


FINDINGS OF FACT

1.  The appellant was a Marine who served in the Pacific Theater 
from December 1942 to September 1945, where he was exposed to 
acoustic trauma from combat-related noise while participating in 
the battles for Saipan (from June 22, 1944 to July 9, 1944) and 
Okinawa (from April 1, 1945 to August 14, 1945).

2.  Whispered voice and spoken voice testing are insensitive to 
high frequency hearing loss which is the area of hearing most 
affected by noise exposure.

3.  The evidence for and against the appellant's claim is at 
least in relative equipoise on the question of whether his 
currently diagnosed bilateral hearing loss is related to acoustic 
trauma in service.

4.  The evidentiary record raises a reasonable doubt as to 
whether the appellant has tinnitus which is related to acoustic 
trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service 
connection is warranted for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, service 
connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board is granting in full the benefits sought 
on appeal (service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  The Board notes that the Veteran 
was provided, in February 2010, with notice of the information 
and evidence necessary to substantiate the initial rating(s) and 
effective date(s) to be assigned in the event his claim(s) 
was/were successful.

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral 
hearing loss and tinnitus due to noise exposure while on active 
duty pursuant to his duties as a Marine rifleman in close 
proximity to combat noise, including air raids, on Saipan and 
Okinawa.  The appellant's NAVMC Form 70-PD states that he served 
in the Pacific Theater from December 1942 to September 1945, and 
that he participated in action against the enemy on Saipan from 
June 22, 1944 to July 9, 1944, and on Okinawa from April 1, 1945 
to August 14, 1945.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Ringing in the ears is the sort of condition 
that is observable by a lay person.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
indicated that, "when audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  

The Court held that the threshold for normal hearing is from 0 to 
20 decibels and that higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further 
held that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It was 
also found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals that he 
underwent a service entrance examination in December 1941, as 
well as a service separation examination in October 1945.  No 
audiometric testing was performed on either occasion; spoken and 
whispered voice testing was utilized.
 
In April 2009, the appellant sought treatment from a private 
physician for complaints of decreased hearing and tinnitus.  The 
otolaryngologist noted that the appellant had been in the Marines 
in WWII and that he had been around loud noises.  Audiometric 
testing revealed the presence of hearing loss bilaterally.  The 
doctor rendered diagnoses of sensorineural hearing loss and 
tinnitus.  The doctor did not specifically state that the 
appellant's military noise exposure was the etiologic cause for 
the diagnosed hearing loss and tinnitus.

The appellant underwent VA audiometric testing in April 2010.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
80
LEFT
30
30
40
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  Each 
ear meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.  

The VA examining audiologist reviewed the claims file and noted 
that no complaints of tinnitus were found in his service medical 
records.  The appellant reported constant bilateral tinnitus.  
The examiner stated that, since no formal audio examinations were 
performed during the appellant's military service, an opinion as 
to the etiology of the appellant's hearing loss could not be 
rendered without resorting to speculation.  The examiner did note 
that the degree of the appellant's hearing loss was consistent 
with age-related hearing loss.  The examiner did opine that the 
appellant's tinnitus was not likely caused by or a result of his 
military service.

The appellant underwent another private audiometric examination 
in August 2010.  The examining doctor of audiology noted the 
appellant's USMC service from 1941 to 1945 and stated that the 
appellant had been exposed to excessive noise levels in Okinawa 
when he endured daily air raids for two months.  The audiologist 
noted that the appellant experienced chronic and constant 
subjective tinnitus in both ears and also stated that tinnitus is 
commonly associated with hearing loss due to hair cell damage 
from acoustic trauma.  The audiologist further stated that 
whisper and spoken voice tests are inherently insensitive to high 
frequency hearing loss which is the area of hearing most affected 
by noise exposure.  The audiologist opined that it was at least 
as likely as not that the appellant's hearing loss and associated 
tinnitus were caused by his noise exposure in service.

The evidence unfavorable to the claim for service connection in 
this case consists of the service medical treatment records which 
contain no mention of hearing loss or tinnitus and the April 2010 
VA audiologist opinion which indicates the appellant's tinnitus 
is not likely related to his military service.  Viewing the 
evidence in the light most favorable to the Veteran, the positive 
evidence of record consists of the fact that he currently suffers 
from bilateral sensorineural hearing loss, as well as from 
tinnitus, and that he participated in action against the enemy on 
Saipan in 1944, and Okinawa in 1945, while he was on active duty 
in the USMC.  Based on the appellant's service record, it may be 
assumed that he experienced noise trauma associated with combat.  
In addition, there is an opinion from a private audiologist that 
the etiology of the appellant's bilateral hearing loss is related 
to his military service and that his tinnitus is related to his 
hearing loss.

The Board concludes that evidence for and against the claims for 
service connection for bilateral hearing loss and tinnitus is at 
least in approximate balance.  In other words, the record 
presents a reasonable doubt that the Veteran's bilateral hearing 
loss had its onset during his active service and has continued to 
the present.  The record also presents a reasonable doubt that 
the Veteran's tinnitus had its onset during his active service 
and/or is etiologically related to the hearing loss.  The Board 
will resolve that doubt in the Veteran's favor and grant service 
connection for bilateral hearing loss and for tinnitus.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


